DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: In ll. 1, the phrase “first e blocking blade” should be re-written as --first blocking blade--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "the pitch of the upper threads" in ll. 1 and “the pitch of the lower threads” in ll. 1-2. There is insufficient antecedent basis for these limitations in this claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolley et al. (US 2012/0303034), herein referred to as Woolley.
Regarding claim 1, Woolley discloses an orthopedic system (figures 1 and 2) comprising: a first bone pin (7), wherein the first bone pin (7) comprises a lower threaded portion (portion of element 7) and an upper threaded portion (another portion of element 7), a first blocking blade (14) delivered over the first bone pin (7) (figure 1), wherein the first blocking blade (14) comprises at least two blocking panels (see figure 26 below), a first distraction blade (6) delivered over the first bone pin (7) (figure 1), wherein the first distraction blade (6) includes a slot (310) (figure 34) for receiving the first bone pin (7) therein, a second bone pin (another element 7), wherein the second bone pin (another element 7) comprises a lower threaded portion (portion of another element 7) and an upper threaded portion (another portion of another element 7), a second blocking blade (16) delivered over the second bone pin (another element 7) (figure 1), wherein the second blocking blade (16) comprises at least two blocking panels (similar to that of element 14, see figure 26 below), a second distraction blade (another element 6) delivered over the second bone pin (another element 7), wherein the second distraction blade (another element 6) includes a slot (310) (figure 34) for receiving the second bone pin (another element 7) therein, and a frame (12) attached to at least one of either: (i) the first distraction blade and the second distraction blade (figure 1) or (ii) the first blocking blade and the second blocking blade (figure 1).

    PNG
    media_image1.png
    801
    532
    media_image1.png
    Greyscale

Regarding claim 2, Woolley discloses wherein the frame (12) comprises a ratcheting mechanism (¶206).
Regarding claim 3, Woolley discloses wherein the first bone pin (7) comprises a shelf portion (considered as a middle thread portion of element 7) that separates the lower threaded portion (considered as a lower threaded portion of element 7) from the upper threaded portion (considered as an upper threaded portion of element 7).
Regarding claim 4, Woolley discloses wherein the first blocking blade (14) comprises a first panel (see figure 26 above), a second panel (see figure 26 above) and a transition panel (see figure 26 above) between the first panel and the second panel (see figure 26 above).
Regarding claim 5, Woolley discloses wherein the transition panel is curved (figure 24).
Regarding claim 6, Woolley discloses wherein the first distraction blade (6) has a flared out, curved contour (300, 304) (figure 34).
Regarding claim 7, Woolley discloses wherein the first distraction blade (6) has an attachment portion (302) (figure 31), wherein the attachment portion (302) is connectable to the frame (12).
Regarding claim 8, Woolley discloses wherein the first distraction blade (6) comprises a flattened upper section (302) that transitions downwardly into a flared section (300, 304) (figure 34).
Regarding claim 9, Woolley discloses an orthopedic system (figures 1 and 2) comprising: a first bone pin (7), a first blocking blade (14) delivered over the first bone pin (7) (figure 1), a first distraction blade (14) delivered over the first bone pin (7) (figure 1), wherein the first distraction blade (14) includes a slot (310) (figure 34) for receiving the first bone pin (7) therein, a second bone pin (another element 7), a second blocking blade (16) delivered over the second bone pin (another element 7) (figure 1), a second distraction blade (another element 6) delivered over the second bone pin (another element 7) (figure 1), wherein the second distraction blade (another element 6) includes a slot (34) (figure 34) for receiving the second bone pin (another element 7) therein, and a frame (12) attached to at least one of either: (i) the first distraction blade and the second distraction blade (figure 1) or (ii) the first blocking blade and the second blocking blade (figure 1).
Regarding claim 10, Woolley discloses wherein the slot (310) in the first distraction blade (6) is tapered (figure 34).
Regarding claim 11, Woolley discloses wherein the first bone pin (7) comprises a set of upper threads (considered as an upper portion of element 7) and a set of lower threads (considered as a lower portion of element 7).
Regarding claim 13, Woolley discloses wherein the first blocking blade (14) comprises at least two panels (see figure 26 above).
Regarding claim 14, Woolley discloses wherein the first blocking blade (14) comprises a first panel (see figure 26 above) separated from a second panel (see figure 26 above) by a transition panel (see figure 26 above).
	Regarding claim 15, Woolley discloses wherein the slot (310) of the first distraction blade (6) is part of a shim (figures 31-34).
Regarding claim 16, Woolley discloses wherein the first bone pin (7) is a jointed bone pin (figures 1 and 2).
Regarding claim 17, Woolley discloses an orthopedic system (figures 1 and 2) comprising: a first bone pin (7), a first blocking blade (14) delivered over the first bone pin (7) (figure 1), a second bone pin (another element 7), a second blocking blade (16) delivered over the second bone pin (another element 7) (figure 1), and a frame (12) attached to the first blocking blade (14) and the second blocking blade (16).
Regarding claim 18, Woolley discloses wherein the first blocking blade (14) comprises a first blocking panel (see figure 26 above) and a second blocking panel (see figure 26 above).
Regarding claim 19, Woolley discloses wherein the first blocking panel (see figure 26 above) is on a different plane from the second blocking panel (see figure 26 above).
Regarding claim 20, Woolley discloses further comprising a first distraction blade (6) attached to the first bone pin (7) and a second distraction blade (another element 6) attached to the second bone pin (another element 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolley (US 2012/0303034) in view of Huebner (US 6,030,162).
Regarding claim 12, Woolley’s system discloses all the features/elements as claimed but lacks a detailed description on wherein the pitch of the upper threads is different from the pitch of the lower threads.
However, Huebner teaches a bone pin (10) wherein the pitch of the upper threads (26) is different from the pitch of the lower threads (24) (figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woolley’s first bone pin with the pitch of the upper threads is different from the pitch of the lower threads as taught by Huebner, since such a modification would vary the type of compression required for any particular application (col. 5, ll. 36-39). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,426,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775